UNITED STATES DISTRICT COURT                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                      DOCUMENT
                                                   ELECTRONICALLY FILED
TRUSTEES OF THE NEW YORK CITY                      DOC #: _________________
DISTRICT COUNCIL OF CARPENTERS                     DATE FILED: November  20, 2018
                                                                ______________
PENSION FUND, WELFARE FUND,
ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, et al.,                             16 Civ. 4719 (KPF)

                          Petitioners,           OPINION AND ORDER

                   -v.-

PORT PARTIES, LTD.,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      Pending before the Court is a motion by non-party Showtime on the Piers

LLC (“Showtime”) to quash a subpoena served on it by Petitioners, the Trustees

of the New York City District Council of Carpenters Pension Fund, Welfare

Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining,

Educational and Industry Fund, Trustees of the New York City Carpenters

Relief and Charity Fund, the New York City and Vicinity Carpenters Labor-

Management Corporation, and the New York City District Council of

Carpenters (collectively, the “Funds”). The Funds commenced this action on

June 21, 2016, petitioning the Court pursuant to Section 301 of the Labor

Management Relations Act of 1947 (the “LMRA”), as amended, 29 U.S.C. § 185,

to confirm and enforce an arbitration award (the “Award”) issued against

Respondent Port Parties, Ltd. (“Port Parties”). (Dkt. #1). The Court granted the

Funds’ summary judgment motion to confirm the Award, and denied Port
Parties’s summary judgment motion to vacate the same. (Dkt. #44). Judgment

was entered in favor of the Funds, and this case was closed in February 2018.

(Dkt. #49).

      In March 2018, the Funds issued subpoenas to financial institutions TD

Bank, N.A., Bank of America, N.A., Citibank, N.A., and JP Morgan Chase Bank,

N.A. (collectively, the “Bank Subpoenas”) seeking financial information

regarding Port Parties and Showtime. Showtime has moved to quash the

subpoenas served on it as overly broad and unduly burdensome. For the

reasons set forth below, Showtime’s motion is denied.

                                      BACKGROUND 1

A.    Factual Background

      The Court has previously engaged in an exhaustive recitation of the

underlying facts in this matter. See Trs. of the N.Y. City Dist. Council of

Carpenters Pension Fund v. Port Parties, Ltd., No. 16 Civ. 4719 (KPF), 2017 WL

3267743, at *2-8 (S.D.N.Y. July 31, 2017) (“Port Parties I”). In a subsequent

order, the Court provided further elucidation of this matter’s complicated

factual background. See Trs. of the N.Y. City Dist. Council of Carpenters

Pension Fund v. Port Parties, Ltd., No. 16 Civ. 4719 (KPF), 2018 WL 722860, at

*1-3 (S.D.N.Y. Feb. 5, 2018) (“Port Parties II”). The following sections therefore


1     The Court will refer to the parties’ submission in the following manner: Showtime’s
      opening brief as “Showtime Br.” (Dkt. #59), Petitioner’s brief in opposition as “Funds
      Opp.” (Dkt. #60), and Showtime’s reply brief as “Showtime Reply” (Dkt. #62).
      Throughout this Opinion, the Court will spell the possessive form of the singular noun
      “Port Parties” as “Port Parties’s.” The parties use a different construction in their briefs:
      “Port Parties’.’” (See, e.g., Showtime Br. 3; Funds Opp. 2). For ease of reading, the
      Court will not indicate where it has altered statements taken from the parties’
      submissions in order to match its grammatical preference.

                                                2
discuss the underlying facts only to the extent necessary to provide relevant

context and to resolve the instant motion.

      1.    The Collective Bargaining Agreements with Port Parties and
            Showtime

      In 2010, the New York City District Council of Carpenters (the “Union”)

and Port Parties executed a collective bargaining agreement (the “CBA”),

requiring Port Parties to make periodic contributions to the Funds. See Port

Parties II, 2018 WL 722860, at *1. The Funds state that the Union signed a

separate collective bargaining agreement with Showtime. (Funds Opp. 2). The

Union’s CBA with Port Parties contained both (i) a provision allowing the funds

to audit Port Parties’s books and payroll records and (ii) a broad arbitration

clause under which Port Parties and the Union declared their intent “that all

disputes between them, both within and outside of the [CBA], be submitted to

arbitration[.]” Port Parties II, 2018 WL 722860, at *1 (citations omitted). The

collective bargaining agreement with Showtime also provided for inspection and

arbitration. (Funds Opp. 2-3).

      Pursuant to the CBA, the Funds conducted an audit of Port Parties’s

books and reviewed Port Parties’s contributions to the Funds. See Port

Parties I, 2017 WL 3267743, at *3. That audit revealed that Port Parties had

failed to make the required contributions to the Funds. See id. The Funds

determined that adding together the required contributions, the interest on

these payments, and certain liquidated damages required by provisions in the

CBA, Port Parties owed them $647,387.03. See id. The Court understands



                                        3
that the Funds conducted a separate audit of Showtime, which audit revealed

similar deficiencies. (Funds Opp. 3).

      2.    The Arbitration Proceedings Against Port Parties and
            Showtime and the Sherwood Letter

      The Funds commenced an arbitration proceeding against Port Parties by

sending a Notice of Intention to Arbitrate to the designated arbitrator and Port

Parties on January 28, 2016. See Port Parties I, 2017 WL 3267743, at *4. On

January 31, 2016, the Arbitrator issued a Notice of Hearing scheduling the

arbitration for March 23, 2016. See id. Separately, the Funds brought an

arbitration proceeding against Showtime, which proceeding was scheduled for

the same day as the Port Parties arbitration. (Funds Opp. 3).

      The day before the hearing, James C. Sherwood, a representative of

Showtime, sent an email to the Funds’ counsel (the “Sherwood Letter”)

requesting an adjournment of the arbitration hearing. (Funds Opp. 3). The

email was titled “arbitration vs. Showtime” and contained an attached letter

with the subject line “Showtime on the Piers, LLC.” (Id.). Mr. Sherwood

requested an adjournment on the grounds that federal officers had seized

Showtime’s records, and made no mention in his email of Port Parties. (Id.).

The Funds’ counsel did not see the Sherwood Letter until the next morning,

i.e., the morning on which the arbitrations had been scheduled. (Id.).

      On the morning of March 23, 2016, the Funds’ counsel attended the

arbitration proceeding. See Port Parties I, 2017 WL 3267743, at *7. (Funds

Opp. 3). No representative for Port Parties or Showtime appeared. The Funds’



                                        4
counsel informed the arbitrator of the Sherwood Letter and called Mr.

Sherwood about the matter. (Id.). Mr. Sherwood relayed to the arbitrator and

to the Funds’ counsel that he did not represent either Showtime or Port Parties

in the arbitrations. (Id.).

      On March 24, 2016, the arbitrator entered awards in the Funds' favor

against Port Parties and Showtime. (Funds Opp. 3). With regard to Port

Parties, the arbitrator wrote that Petitioners had “submitted proof that [Port

Parties] had legally sufficient notice of th[e] proceeding and the claims against

[it].” Port Parties I, 2017 WL 3267743, at *7 (internal quotation marks and

citation omitted). He determined that Port Parties defaulted by failing to

appear at the Arbitration Hearing or request an adjournment. See Port Parties

II, 2018 WL 722860, at *2. The arbitrator further credited the evidence of

deficiencies the Funds had offered, including the testimony offered by the

Funds’ auditor, and ordered Port Parties to pay the Funds $673,994.50. See

id.

      3.     The Instant Litigation and the Showtime Litigation

      The Funds filed a petition with this Court to confirm the Award against

Port Parties on June 21, 2016. (Dkt. #1). Simultaneously, the Funds filed a

petition to confirm the separate award against Showtime. (Funds Opp. 3).

When the petitions were filed, both parties in the instant case agreed that they

were bound by the CBA; the parties to the Showtime case disagreed as to

whether Showtime was bound to its collective bargaining agreement with the

Union. (Funds Opp. 3-4). In the instant case, Port Parties’s arguments against

                                        5
confirmation of the Award rested on different theories than the vitality of the

CBA:

             [Port Parties] advanced three primary arguments: (i) it
             did not receive timely notice of the hearing and was
             deprived of the opportunity to participate in the
             arbitration; (ii) the Award was fraudulently obtained
             because Petitioners did not advise [the arbitrator] that
             Petitioners had previously consented to adjourn the
             arbitration hearing; and (iii) [the arbitrator] exceeded
             his jurisdiction in issuing the Award because the work
             that Port Parties had performed was outside the scope
             of the CBA’s arbitration provision.

Port Parties II, 2018 WL 722860, at *2. Pursuant to a June 23, 2016 Order of

this Court (Dkt. #7), the Funds filed a motion for summary judgment and

supporting papers to confirm the Award on October 7, 2016 (Dkt. #21-26).

Port Parties cross-moved to vacate the Award on October 28, 2016. (Dkt. #27-

34).

       As this Court summarized in its most recent opinion on the issue:

             In an Opinion and Order dated July 31, 2017, the Court
             rejected Port Parties’s arguments and granted
             Petitioners’ motion for summary judgment. Port Parties,
             2017 WL 3267743, at *8-17. The Court held that
             “Petitioners never agreed to adjourn the Arbitration
             Hearing,” “Port Parties never requested an adjournment
             of it,” and “Port Parties’s other attacks on the Default
             Award are unavailing [and] fall[ ] short of the high bar
             the LMRA imposes on a party seeking to vacate a labor
             arbitration award.” Id. at *1.

Port Parties II, 2018 WL 722860, at *3. In so doing, this Court rejected Port

Parties’s arguments that the Sherwood Letter constituted a request for

adjournment as to it as well, noting that the letter repeatedly referenced




                                        6
Showtime without once referencing Port Parties. See Port Parties I, 2017 WL

3267743, at *12.

      The Showtime litigation proceeded separately in the Southern District of

New York before United States District Judge Ronnie Abrams. (Funds Opp. 5).

On September 22, 2017, Judge Abrams found that the question of whether

Showtime was bound by its collective bargaining agreement with the Union

raised genuine issues of material fact and ordered discovery in anticipation of

trial on the question. (Id.).

      By contrast, on February 5, 2018, this Court granted the Funds’ motion

for attorneys’ fees and entered a judgment against Port Parties in the amount

of $765,258.76. See generally Port Parties II, 2018 WL 722860. The Funds

then served the Bank Subpoenas seeking financial records relating to

Showtime and Port Parties, and Showtime’s motion to quash followed

                                  DISCUSSION

A.    Applicable Law

      Federal Rule of Civil Procedure 69(a)(2) provides that, “[i]n aid of the

judgment or execution, the judgment creditor . . . may obtain discovery from

any person.” Fed. R. Civ. P. 69(a). “It is not uncommon [for a judgment

creditor] to seek asset discovery from third parties, including banks, that

possess information pertaining to the judgment debtor's assets.” EM Ltd. v.

Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012). Discovery relating to

third parties’ assets is “permissible when the [third party and the defendant]

are closely related and reasonable doubts have been raised concerning the


                                         7
good faith of the transfer of assets between [them].” U.S. S.E.C. v. Verdiramo,

No. 10 Civ. 1888 (RMB), 2013 WL 5882918, at *2 (S.D.N.Y. Oct. 29, 2013)

(internal quotation marks and citations omitted). Third-party discovery is not

unlimited, however; “the general rule is that non-party discovery is limited to a

search for the defendant’s hidden assets.” Costamar Shipping Co. v. Kim-Sail,

Ltd., No. 95 Civ. 3349 (KTD) (JCF), 1995 WL 736907, at *3 (S.D.N.Y. Dec. 12,

1995). However, where “an alter ego relationship exists between . . . the

judgment debtor, and [the third party,] [the creditor can] pierce the corporate

veil and obtain discovery of [the third party’s] assets.” Id.

B.    Analysis

      As set forth in the remainder of this section, the Funds have presented

sufficient evidence to suggest that Port Parties and Showtime are alter egos,

and Showtime’s counterarguments do not rebut this clear evidence.

Accordingly, the Bank Subpoenas are permissible and the motion to quash is

denied.

      To begin, the Funds make a strong showing that Port Parties and

Showtime are alter egos, thereby raising reasonable doubts concerning the

transfer of assets between them. In this regard, the Funds point to a series of

facts that Showtime does not dispute. The companies shared ownership;

Charles Newman was the President of both. (Funds Opp. 8). They shared

employees, an address, and telephone number, and Showtime referred to itself

as “Port Parties’s successor.” (Id.). More broadly, Showtime does not dispute

that it and Port Parties had “common ownership, management and

                                         8
supervision, [a] common business purpose, [and a] common address and

phone number.” (Showtime Reply 7).

      This description maps nicely with the factors that this Court must

examine in determining whether two companies are alter egos, including:

“whether the two enterprises have substantially identical management,

business purpose, operation, equipment, customers, supervision, and

ownership.” Ret. Plan of the Unite Here Nat’l Ret. Fund v. Kombassan Holdings

A.S., 629 F.3d 282, 288 (2d Cir. 2010) (quotations omitted). And Showtime

nowhere disputes the claim that Port Parties is effectively judgment-proof,

while Showtime continues to transact business in the same field and with the

same employees. (See Funds Opp. 8-9). This lends further support to the

Funds’ claim of an alter ego relationship, for while “there is no set rule . . . as

to [determining when to] pierce the corporate veil, the ‘general principle

followed by the courts has been that [alter ego] liability is imposed when doing

so would achieve an equitable result.’” William Wrigley Jr. Co. v. Waters, 890

F.2d 594, 600-01 (2d Cir.1989) (collecting cases).

      The Funds also correctly point out that the evidence here is more

substantial than that which led a sister court in this District to determine that

third-party discovery was permissible. (Funds Opp. 9). See Verdiramo, 2013

WL 5882918, at *2 (listing, as three reasons for allowing discovery, evidence of

common ownership, use of the subpoenaed entities’ assets to pay the judgment

debtor’s debts, and the fact that the judgment debtor’s family controlled the

third parties). Given this uncontroverted evidence, the Court agrees that the

                                          9
Funds have raised sufficient questions as to the existence of an alter ego

relationship between Port Parties and Showtime to warrant discovery.

      Showtime raises four counterarguments to quash the subpoena: (i) the

subpoenas are overbroad (Showtime Br. 4-6); the Funds are estopped from

claiming Port Parties and Showtime are closely related or alter egos (id. at 6-9);

the Bank Subpoenas are an improper method to obtain discovery in the

distinct Showtime litigation before Judge Abrams (id. at 9-11); and Showtime’s

privacy interests outweigh the Funds’ need for the information (id. at 12). The

Court will address each of these arguments in turn and explain why none of

them successfully rebuts the Funds’ entitlement to financial information about

Showtime.

      1.    The Bank Subpoenas Are Not Overbroad

      Showtime’s first argument restates the standard for third-party discovery

and argues that there has not been a showing of fraudulent transfers between

Showtime and Port Parties. (Showtime Br. 4-6). However, in the face of the

Funds’ arguments that the parties are alter egos or substantially related

parties, Showtime largely abandons this argument in favor of its second

argument regarding estoppel.

      Throughout its briefing, Showtime references the separate arbitration

proceedings, the parties’ litigating postures concerning the Sherwood Letter in

the summary judgment proceedings before this Court, and the Court’s rulings

on these issues. (Showtime Br. 6-9; Showtime Reply 7-8). That said,

Showtime raises no claims that the Funds have misstated the record relating to

                                        10
the ties between the two companies. This is clear from Showtime’s attempt to

rebut the Funds’ citation to other decisions concerning the matter of relation

between the parties:

            While the Court in Verdiramo ultimately granted in part
            and denied in part a motion to quash post-judgment
            subpoenas served upon non-parties, such case is
            factually distinguishable from the instant case, as a
            review of the Verdiramo case reveals it did not involve a
            party that commenced separate actions against alleged
            alter egos and maintained throughout that the alleged
            alter egos were separate entities.

(Id. at 6). Given that Showtime’s position here is largely encompassed by its

second point, the Court rejects the argument that the Bank Subpoenas are

overbroad and turns to the issue of estoppel.

      2.    The Funds Are Not Estopped from Arguing That Showtime and
            Port Parties Are Alter Egos

      Showtime’s arguments regarding estoppel overstate both the Funds’ prior

arguments and the holdings of this Court. In brief, Showtime advances two

reasons why the Funds’ prior litigating position prevents the Funds from now

arguing that the two parties are alter egos. First, the Funds filed separate

arbitration proceedings against Port Parties and Showtime, and second, the

Funds argued to this Court that the Sherwood Letter was not a request to

extend by Port Parties. (Showtime Br. 8).

      The first point can be dispensed with quickly. As Showtime

acknowledges, the requirements for estoppel include “[i] the party against

whom the estoppel is asserted took an inconsistent position in a prior

proceeding and [ii] that position was adopted by the first tribunal in some


                                       11
manner, such as by rendering a favorable judgment.” Robinson v. Concentra

Health Servs., Inc., 781 F.3d 42, 45 (2d Cir. 2015). There is no suggestion in

Showtime’s briefing or in the relevant case law that filing two separate

arbitrations constitutes the taking of an inconsistent position on the matter of

whether parties are alter egos. Indeed, the filing of separate arbitration

proceedings is not an action on which the Court would or could render

judgment. Thus, the fact of separate arbitration proceedings does not prevent

the Funds from arguing that Port Parties and Showtime are alter egos.

      Showtime focuses greater energy on its argument that the Funds are

estopped because their prior position on the Sherwood Letter was that the two

companies were not alter egos, and the Court adopted this position in

confirming the Award. (Showtime Br. 7-9; Showtime Reply 7-8). Again,

Showtime seeks to prove too much. The material on which Showtime relies to

represent the Funds’ position is an excerpt from the Funds’ Memorandum of

Law of November 23, 2016, in which they stated, “Mr. Sherwood’s March 22,

2016 correspondence requested an adjournment on behalf of Showtime and

not Port Parties.” (Dkt. #35 at 10). While this excerpt may point to an

understanding that the companies operated separately, it is far from a clear

position that the companies were not alter egos. Indeed, other language in the

same brief suggests that the Funds considered the companies alter egos, a

position to which Port Parties objected. (See id. at 11 (referencing “a

longstanding dispute between the parties over whether payments Showtime

made towards contributions owed for work it performed on Port Parties’s

                                        12
projects [could] be allocated towards Port Parties’s delinquencies . . . [, and the]

Funds . . . allocating Showtime’s payments towards Port Parties’s unpaid

contributions”)).

      Furthermore, the alter ego determination does not require completely

separate existences. “Argument[s] that alter ego status cannot apply where the

entities exist simultaneously [are] incorrect. Although the alter ego doctrine is

primarily applied in situations involving successor companies, where the

successor is merely a disguised continuance of the old employer, it also applies

to situations where the companies are parallel companies.” Kombassan

Holdings A.S., 629 F.3d at 288 (internal quotation marks and citations

omitted). Judicial estoppel requires a party to assert a position that is clearly

inconsistent with an earlier one. See DeRosa v. Nat’l Envelope Corp., 595 F.3d

99, 103 (2d Cir. 2010). The Court does not find that the assertion that the

Sherwood Letter did not request an extension for Port Parties is at all

inconsistent, let alone clearly inconsistent, with the position that the two

companies are alter egos.

      Showtime also suggests that the Funds are precluded from arguing the

two companies are alter egos based on the Court’s opinion in Port Parties I:

“[T]his Court having already rejecting Port Parties’s argument that the

adjournment letter that only references Showtime was insufficient to constitute

an adjournment request for Port Parties has already rejected any finding that

Showtime and Port Parties are related entities.” (Showtime Br. 8 (citing Port

Parties I, 2017 WL 3267743, at *12-13)). Showtime fails to appreciate the

                                        13
limited scope of the Court’s holding, which merely rejected an argument that a

letter that made no reference to Port Parties could adjourn a hearing as to Port

Parties. Such a holding plainly does not suggest that the parties are unrelated,

and as discussed above, a finding of alter ego liability does not require the

Court to treat the companies’ names as synonymous. Rather, it requires

finding that the companies have “substantially identical management, business

purpose, operation, equipment, customers, supervision, and ownership.” See

Kombassan Holdings A.S., 629 F.3d at 288. Here, they do.

      3.    The Pending Showtime Action Does Not Require the Court to
            Quash the Bank Subpoenas

      Showtime’s third argument is that the discovery sought would be an

improper effort to gain “backdoor” discovery in the litigation before Judge

Abrams. (Showtime Br. 9-11). This argument, however, is largely a retread of

Showtime’s estoppel point. (See, e.g., id. at 9 (“Such backdoor discovery is

particularly disconcerting given Petitioners’ sudden and unexpected change in

position in the Showtime Litigation that Port Parties and Showtime are related

entities.”)). The arguments beyond this restated point make little attempt to

explain why this discovery request would be improper, and, as the Funds point

out, Judge Abrams has issued no stay of discovery. (Funds Opp. 15).

Showtime recites that “when the purpose of discovery is to gather information

for use in proceedings other than the pending suit, discovery properly is

denied.” (Showtime Br. 9 (quoting Blue Angel Films, Ltd. v. First Look Studios,

Inc., No. 08 Civ. 6469 (DAB) (JCF), 2011 WL 830624, at *1 (S.D.N.Y. Mar. 9,



                                        14
2011) (internal quotation marks and citation omitted)). However, Showtime

raises no facts to suggest that the purpose of discovery here is anything other

than the satisfaction of the judgment in this case against Port Parties.

      4.    Showtime’s Privacy Concerns Can Be Addressed by
            Protective Orders

      Showtime’s final argument recites privacy concerns, but largely echoes

its earlier arguments that the Funds have no entitlement to see these

documents: “Given the absence of an alter ego relationship between Showtime

and Port Parties as well as Petitioners’ failure to so much as allege that there

has been a transfer of assets between Showtime and Port Parties, these highly

confidential documents have no relevance to the satisfaction of Petitioners’

judgment against Port Parties.” (Showtime Br. 11-12). Given the overlap with

the issues discussed in prior sections, the Court can quickly resolve this issue

and hold that privacy concerns do not require the Court to quash the Bank

Subpoenas. The parties are directed to address any outstanding privacy

concerns through protective orders.

                                  CONCLUSION

      For the reasons set out above, Showtime’s motion to quash the Bank

Subpoenas is DENIED. The Clerk of Court is directed to terminate the motion

at docket entry 54.

      SO ORDERED.

Dated:      November 20, 2018
            New York, New York
                                             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
                                        15
